Citation Nr: 0519611	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-06 770	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service connected residuals of a laceration of the dorsum 
of the right hand.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from June 1946 to May 1973.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant an 
initial rating in excess of 20 percent for the service 
connected residuals of a laceration of the dorsum of the 
right hand.

The service medical records reveal that the veteran was 
treated in March 1951 for a two and one half inch laceration 
of the dorsum of the right hand.  By rating decision in March 
1979, service connection was awarded for a laceration scar of 
the dorsal right hand and a noncompensable evaluation was 
assigned under Diagnostic Code (DC) 7805, effective from 
September 7, 1978.  

By rating decision in January 1980, a 20 percent evaluation 
was assigned for residuals of a laceration of the dorsum of 
the right hand under DC 8512 (neurologic impairment of the 
hand).  The 20 percent rating was also made effective from 
the September 7, 1978 date of claim.  The veteran has 
continued his appeal for an initial rating in excess of 20 
percent for the service connected residuals of a laceration 
of the right hand.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Moreover, during the pendency of this appeal, 
the Board notes that the regulations pertaining to rating 
scars were revised effective August 30, 2002.  A review of 
the record shows that VA rating examinations with regard to 
the claim for a higher evaluation for the service connected 
residuals of a laceration of the right hand are inadequate.  
Accordingly, the veteran should be afforded a VA examination 
that provides all necessary rating criteria for the service 
connected right hand to include the old and new rating 
criteria for scars.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In 
this case, the RO has not addressed the issue of whether a 
separate compensable rating may be assigned for a scar as 
well as for neurologic impairment. 

The RO, therefore, should readjudicate the veteran's higher 
rating claim consistent with the holding in Esteban to 
include consideration of whether the assignment of a separate 
compensable rating is appropriate for the service connected 
right hand scar. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the Louisville VA 
medical center.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  The 
examiner should provide comprehensive 
clinical findings for all disability 
relating to the laceration scar of the 
right hand in accordance with the old and 
new rating criteria for scars.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  The RO should 
specifically determine whether a 
separate compensable rating should be 
assigned under the old or new rating 
criteria for the laceration scar of the 
right hand as distinct from the current 
rating based on neurologic disability.  
If any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




